UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7598



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILTON FELIPE BELTRE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-96-197, CA-01-297-5-F)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilton Felipe Beltre, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilton Felipe Beltre, a federal prisoner, seeks to appeal the

district court’s order denying relief on his Fed. R. Civ. P. 59(e)

motion and his motion filed under 28 U.S.C. § 2255 (2000).                      An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit    justice    or    judge    issues    a    certificate    of

appealability.    28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the movant can

demonstrate   both     “(1)    ‘that    jurists    of   reason   would   find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).               We have reviewed the record and

conclude for the reasons stated by the district court that Beltre

has not made the requisite showing.             See United States v. Beltre,

No. CR-96-197; CA-01-297-5-F (E.D.N.C. May 16 & June 13, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal


                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3